Case 1:20-cv-00310-EK-RER Document 19 Filed 02/24/21 Page 1 of 2 PageID #: 195



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

 KISHA BARI,

                         Plaintiff,                 MEMORANDUM & ORDER
                                                    20-CV-310(EK)(RER)
                  -against-

 IMPREMEDIA OPERATING COMPANY, LLC,

                         Defendant.

 ------------------------------------x

ERIC KOMITEE, United States District Judge:

            Plaintiff, a photographer, alleges that Impremedia

Operating Company, LLC featured one of Plaintiff’s photographs

on its website without permission, in violation of 17 U.S.C.

§§ 106, 501(a)-(b).      The Defendant failed to appear or otherwise

defend against the action.       At the Plaintiff’s request, the

Clerk of the Court entered a Certificate of Default on May 14,

2020.   ECF No. 8.     On June 30, 2020, the Plaintiff moved for

default judgment, ECF No. 9, and the Court referred that motion

to Magistrate Judge Ramon E. Reyes for a Report and

Recommendation (“R&R”).       See Minute Entry dated July 1, 2020.

            On January 8, 2021, Judge Reyes issued an R&R

recommending that the Court grant Plaintiff’s motion for default

judgment and award Plaintiff $1,000 in statutory damages, $600

in attorney’s fees, and $440 in costs.         ECF No. 18.     Neither

party has filed an objection to the R&R and the time to do so
Case 1:20-cv-00310-EK-RER Document 19 Filed 02/24/21 Page 2 of 2 PageID #: 196



has expired.     28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b).    Accordingly, the Court reviews the R&R for clear error

on the face of the record.       See Advisory Comm. Notes to Fed. R.

Civ. P. 72(b); accord Gesualdi v. Mack Excavation & Trailer

Serv., Inc., No. 09-CV-2502, 2010 WL 985294, at *1 (E.D.N.Y.

Mar. 15, 2010).     Having reviewed the record, the Court finds no

clear error.     Accordingly, the Court adopts the R&R in its

entirety pursuant to 28 U.S.C. § 636(b)(1).

            Therefore, the Court grants Plaintiff’s Motion for

Default Judgment and awards Plaintiff $1,000 in statutory

damages, $600 in attorney’s fees, and $440 in costs.            The Clerk

of Court is respectfully directed to enter judgment and close

this case.




      SO ORDERED.

                                    /s Eric Komitee___________________
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      February 24, 2021
            Brooklyn, New York
